                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


RUTH ANN VAN DONSLEAR,                                4:17-CV-04129-KES

                    Plaintiff,

       vs.                                      ORDER TO OBTAIN COUNSEL

KIRK WILES, KENWAY FOODS, INC.,
and KENWAY FOODS II, INC.,

                    Defendants.


      On April 12, 2019, the court granted attorney Benjamin L. Kleinjan’s

motion to withdraw as counsel for defendants (Docket 37). Docket 40.

Generally, parties are able to represent themselves pro se. See 28 U.S.C. §

1654. But the Eighth Circuit has held that § 1654 does not apply to

corporations. Carr Enters. v. United States, 698 F.2d 952, 953 (8th Cir. 1983)

(reasoning that § 1654 “has never been interpreted to allow an individual to

appear for a corporation pro se.”). The rule requiring corporations to be

represented by an attorney applies to limited liability companies and

corporations with one sole shareholder. See, e.g., Superior Composite

Structures, LLC v. Abersham Commercial, Ltd., No. 10-CV-4066-KES, Docket 32

(D.S.D. Apr. 29, 2011) (refusing to allow limited liability corporation to be

represented pro se); Antioch Co. v. Scrapbook Borders, Inc., 210 F.R.D. 645, 646

n.1 (D. Minn. 2002) (“Even sole shareholders of corporations are prohibited
from representing such corporations pro se.”); Energy Lighting Mgmt., LLC v.

Kinder, 363 F. Supp. 2d 1331, 1332 (M.D. Fla. 2005) (refusing to allow counsel

for a limited liability company to withdraw without substitution). Defendants

Kenway Foods, Inc., and Kenway Foods II, Inc. are corporations that cannot be

represented by a non-attorney. Thus, it is

      ORDERED that Kenway Foods, Inc. and Kenway Foods II, Inc. have 30

days to secure new counsel. Failure to obtain counsel by September 7, 2019

will result in dismissal of this matter without prejudice.

      Dated August 7, 2019.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        2
